Citation Nr: 1401567	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was initially represented by the Texas Veterans Commission, but he changed representation to J. Michael Woods, Esq. in September 2012.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issue of radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran has been diagnosed with radiculopathy in April 2009 by Dr. N.P. (initials used for privacy).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case for further development.  The Board finds that although the Veteran discussed a history of back injury with his doctors while in service, review of his entrance examination in October 1978 does not note a back disorder.  Therefore, the Veteran is presumed sound and a new VA examination is required in order to address medical questions using the appropriate standard.

Review of the Veteran's claims file also reveals several instances where the Veteran reported receipt of treatment or surgery for his lumbar and/or cervical spine disorders.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar and cervical spine disorders, to include records from his 1984 lumbar spine surgery, the orthopedist he reported seeing in 2007, and the doctor who treated his back injury while he was at home on leave as reported in his sister's statement.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  At his March 2011 VA examination, the Veteran reported that he could no longer work and was disabled due to his back and other medical conditions.

If the Veteran is receiving Social Security Administration disability benefits, the Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.



3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any spine disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including the events surrounding his injury and symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine on the following questions:

1)  Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had a low back disorder prior to his entry onto active duty in October 1978?  

2)  If the answer to (1) is yes, does the evidence of record clearly and unmistakably (undebatably) show that the low back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

3)  If the answer to either (1) or (2) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder had its onset during or is any way related to his military service to include on an aggravation basis?  

4)  Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had a cervical spine disorder prior to his entry onto active duty in October 1978?  

5)  If the answer to (1) is yes, does the evidence of record clearly and unmistakably (undebatably) show that the cervical spine disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

6)  If the answer to either (1) or (2) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disorder had its onset during or is any way related to his military service to include on an aggravation basis?  

The examiner should specifically address the Veteran's reported history of his low back disorder and cervical spine disorder in service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



